Citation Nr: 0018338	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  98-08 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for traumatic arthritis 
of the ankles and for gouty arthritis of multiple joints.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel





REMAND

The appellant served on active duty from November 1950 to 
November 1953.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.

A review of the record indicates that the appellant, in his 
May 1998 substantive appeal, requested to appear before a 
Traveling Member of the Board of Veterans' Appeals (Board); 
this request was repeated in an August 1999 substantive 
appeal.  In November 1999, the RO scheduled the appellant for 
a Board videoconference hearing.  The appellant did not 
respond to the letter asking him if he accepted the 
videoconference hearing in lieu of the hearing before a 
Traveling Member of the Board.  According to 38 C.F.R. 
§ 20.700(e), if an appellant declines to participate in an 
electronic hearing, the appellant's opportunity to 
participate in a hearing before a Member of the Board shall 
not be affected.  Since the appellant has not withdrawn his 
request for a Travel Board hearing, such a hearing should be 
scheduled.

To ensure full compliance with due process requirements, this 
case is REMANDED to the RO for the following:

The RO should schedule the appellant for 
a Travel Board hearing in accordance with 
applicable procedures pursuant to 
38 C.F.R. § 20.704.  If the appellant 
desires to withdraw his hearing request, 
prior to the conduct of the hearing, he 
should do so in writing at the RO.

Following the aforementioned development, the case should be 
returned to the Board in accordance with applicable 
procedures.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. HANNAN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




